Citation Nr: 1004568	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-28 735A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a compensable rating for a suppurative 
perforation of the right tympanic membrane.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 24, 1943 to 
October 30, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss and denied his claim for a compensable rating for a 
suppurative perforation of the right tympanic membrane.  

When the case was previously before the Board, in August 
2007, it was remanded for VA clinical records and 
examination of the Veteran.  The requested development was 
completed.  

In August 2008, the Board again remanded the case, this time 
so the RO could consider evidence submitted by the Veteran.  
The RO considered the evidence and continued to deny the 
claims in a supplemental statement of the case (SSOC) dated 
in June 2009.  As the requested and necessary development 
has been completed, the Board proceeds with its review of 
the appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not the result 
of disease or injury during his active service and is not 
the result of his service-connected perforation of the right 
tympanic membrane.  

2.  The service-connected suppurative perforation of the 
right tympanic membrane is manifested by sclerotic plaques 
or scarring on the tympanic membrane, without perforation, 
suppuration, drainage, discharge, or other symptomatology.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(a) 
(2008).  

2.  The criteria for a compensable rating for a suppurative 
perforation of the right tympanic membrane have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. Part 4, including § 4.7 and Codes 
6200, 6211 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in February 2004.  It provided 
him with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty-to-
assist letter was provided before the adjudication of his 
claim in July 2004.  The Board also notes that in the 
September 2006 an additional notice letter was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An updated 
VCAA notice was sent in August 2007.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Thus, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records are in the claims folder.  
His available post-service treatment records have also been 
obtained.  The Veteran has had a VA examination and a 
medical opinion has been obtained.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to and the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Secondary service connection requires 
competent medical evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  A Veteran's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2004); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  In this case, the December 2005 
VA audiology consultation and the October 2008 VA audiology 
examination showed decibel losses and speech recognition 
scores which meet the definition of a hearing loss.  Thus, 
the first element required for service connection, a current 
disability, is established.  

Review of the service treatment records shows that the 
Veteran was examined for service in August 1943.  It was 
noted that he had had a left simple mastoidectomy in 1929 
and a right simple mastoidectomy in 1938.  They were healed 
and not considered to be disabling.  Hearing was 15/15 in 
both ears.  In October 1943, the Veteran was hospitalized 
and found to have a chronic superior posterior perforation 
of the right tympanic membrane with serous discharge.  He 
gave a history of having ear problems with discharge all his 
life.  X-rays of the mastoids on the right disclosed 
destruction of the cells and general sclerosis.  A 
Certificate of Disability for Discharge was issued on 
account of mastoiditis, chronic, suppurative, right, cause 
undetermined.  It incapacitated the Veteran because of 
chronic discharge from the right ear and pain in the ear.  
The disability was considered permanent.  It was held that 
the disability existed prior to induction, was not incurred 
in the line of duty, not due to misconduct, and not 
aggravated in or by service.  A report from the Surgeon 
General's Office contains a summary of those findings.  

In February 1944, an RO granted service connection for a 
perforation of the right ear, suppurative, and denied 
service connection for mastoidectomy, bilateral.  In June 
1948, the claim was reviewed under the revised, 1945 rating 
schedule and the previous decisions were continued.  

The Veteran reports that he has had a long standing hearing 
loss.  However, despite efforts by VA to obtain private 
medical records, there are over 50 years without any medical 
documentation of a hearing loss.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service can be considered as evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Veteran identified recent medical treatment and records 
were obtained.  The private medical records do not provide 
any medical opinion linking the current hearing loss to 
service or his service-connected disability.  

On VA audiology consultation, in December 2005, the Veteran 
reported a subjective hearing loss in both ears, worse on 
the right.  He reported sustaining a perforated right ear 
drum following an explosion in service.  He stated that he 
was exposed to loud noise intermittently in his occupation 
for 40 to 50 years.  He reported intermittent tinnitus in 
the right ear and very infrequently a feeling of falling.  
His last evaluation was reportedly 20 years earlier when he 
was told he had a slight hearing loss and tinnitus.  Testing 
confirmed a hearing loss.  Subsequent VA notes, through 
April 2006, show the Veteran was fitted with hearing aids.  
Neither the December 2005 audiology consultation nor the 
subsequent VA clinical notes provide an opinion as to the 
etiology of the hearing loss.  

The Veteran submitted the report of an examination by a 
private ear specialist, R. D., M.D., in July 2008.  The 
physician considered the Veteran's complaints of having mild 
pain in the right ear and a hearing loss for years.  It was 
noted that the Veteran had a hearing test 2 years earlier 
and had been given hearing aids, but they bothered his ears.  
There were no symptoms of dizziness, tinnitus, or vertigo 
and he otherwise felt well.  The Veteran's medications and 
medical history were reviewed.  Physical examination 
disclosed cerumen increased in the ears, bilaterally, with 
reduced visualization.  Bilateral tympanosclerosis was also 
noted.  The audiogram revealed a bilateral sensorineural 
hearing loss.  The hearing loss was symmetrical, 
bilaterally.  Speech discrimination was decreased, 
bilaterally.  The speech reception threshold was abnormal on 
the left and on the right.  The tympanogram was type A for 
the left ear and type B for the right ear.  Pertinent 
diagnoses were impacted cerumen, sensory hearing loss, 
tympanic membrane-atrophic flaccid, and tympanosclerosis-
tympanic membrane only.  It was recommended that impacted 
cerumen be removed and hearing aids be provided.  There was 
no comment as to whether the hearing loss was due to the 
service-connected tympanic membrane perforation or any 
incident of service.  

In light of the Veteran's claims, the Board remanded the 
case for examination of the Veteran and a medical opinion.  
The Veteran was initially seen, in October 2008, by a 
physician who reviewed the claims file and noted that the 
Veteran said he noticed he was losing his hearing while on 
active duty.  The doctor did not comment on the etiology of 
the hearing loss.  

The following day, the Veteran had audiologic testing.  It 
was noted that the hearing loss type and configuration was 
atypical for an etiology associated with the right 
unilateral tympanic membrane perforation.  After reviewing 
the claims folder, the audiologist prepared an addendum 
report.  She found that the Veteran's hearing loss was 
sensorineural and bilaterally symmetrical.  There was no 
evidence of a conductive component as would be expected 
concomitant with a tympanic membrane perforation or as a 
residual effect of tympanic membrane perforation.  
Therefore, in the audiologist's opinion, it was less likely 
than not that the right hearing loss was a result of the 
tympanic membrane perforation for which he received 
treatment while in service.  

VA clinical notes reflect a general examination of the 
Veteran in March 2009.  There were no ear complaints or 
findings.  

Conclusion

Service connection requires competent medical evidence 
connecting a current disability to service or to a service-
connected disability.  There is no such evidence in this 
case.  There is one competent medical opinion on point, 
which was obtained by the Board in accordance with its duty 
to develop claims under VCAA.  That opinion addresses both 
direct and indirect service connection.  It is against a 
connection to the service-connected the tympanic membrane 
perforation and it is against a connection to the injury in 
service.  While the Veteran may feel that his hearing loss 
is connected to service and his service-connected 
disability, the opinion of a trained medical professional is 
more persuasive.  The medical opinion and the passage of 
many years without a medically documented continuity of 
symptoms provide a preponderance of evidence on this claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

The only evaluation provided for a perforation of the 
tympanic membrane by the rating schedule is a noncompensable 
or 0 percent rating.  38 C.F.R. § 4.87, Code 6211 (2008).  A 
compensable rating requires symptoms such as a chronic 
suppurative otitis media.  38 C.F.R. § 4.87, Code 6200 
(2008).  

The private medical records received by VA do not reflect 
any suppuration or discharge from the ear or any other 
symptoms associated with a tympanic membrane perforation.  

On his VA audiology consultation, in December 2005, the 
Veteran stated that when he had a head cold, he had 
pressure, pain and drainage from his right ear.  Otoscopy 
showed the ear canal and tympanic membrane were normal in 
appearance.  

A February 2006 VA audiology note shows the ears were 
occluded with cerumen, bilaterally.  The Veteran reported 
that he did not perform irrigations following his last 
appointment since he felt his ears were inflamed and 
irritated following the appointment and felt his eardrum 
could be perforated.  Tympanometry results indicated normal 
middle ear pressure and compliance.  

When seen at the VA audiology clinic later in February 2006, 
it was noted that he returned following irrigations for 
several weeks.  Otoscopy evidenced non-occluding cerumen and 
intact tympanic membranes, bilaterally.  

In March 2006, impressions were made and hearing aids were 
ordered.  Otoscopy evidenced non-occluding cerumen in the 
right ear, which was removed without incident.  Tympanometry 
results following removal indicated normal middle ear 
pressure and compliance bilaterally.  

The hearing aids were fitted in April 2006.  The audiology 
clinic note does not reflect any tympanic membrane or ear 
canal symptoms.  

A VA primary care clinical note for July 2008 shows there 
was no ear ache, discharge or tinnitus.  

The report of private ear specialist, R. D., M.D., shows 
that in July 2008, the Veteran complained of having mild 
pain in the right ear and a hearing loss for years.  There 
were no symptoms of dizziness, tinnitus, or vertigo and he 
otherwise felt well.  The Veteran's medications and medical 
history were reviewed.  Physical examination disclosed 
cerumen increased in the ears, bilaterally, with reduced 
visualization.  Bilateral tympanosclerosis was also noted.  
The tympanogram was type A for the left ear and type B for 
the right ear.  Pertinent diagnoses were impacted cerumen, 
sensory hearing loss, tympanic membrane-atrophic flaccid, 
and tympanosclerosis-tympanic membrane only.  It was 
recommended that impacted cerumen be removed and hearing 
aids be provided.  There was no report of perforation of the 
right tympanic membrane or suppuration from the right ear.  
The physician did not indicate that any of his findings were 
related to the service-connected disability.  

In October 2008, the Veteran was first seen by a physician 
for a VA ear examination.  The Veteran told of noticing 
hearing loss during service as well as having a ruptured 
right ear drum and drainage.  He reported that the right ear 
sometimes had tinnitus and had pain several times a year.  
He reported having a serosanguinous drainage and pruritus 1 
to 2 times a year.  He said he had ear infections many times 
a year, the last being in December 2007.  Examination showed 
the external ear canal to be normal.  There was old scarring 
and retraction of the tympanic membrane.  There was no 
evidence of middle ear infection.  

Also in October 2008, the Veteran had a VA audiologic 
examination.  It was noted that the Veteran was service-
connected for a tympanic membrane perforation.  Examination 
showed the tympanic membranes were visible.  The right 
tympanic membrane was visibly marked with sclerotic plaques.  
The tympanograms were consistent with normal static 
compliance and peak pressure in each ear.  Significant 
middle ear pathology, including tympanic membrane 
perforation was not suspect at that time.  It was concluded 
that there was no evidence of tympanic membrane perforation 
at that time.    

After reviewing the claims folder, the audiologist prepared 
an addendum in October 2008.  With regard to the severity of 
the right tympanic membrane perforation, she noted that 
tympanometry was normal for both ears and there was no 
visual evidence of tympanic membrane perforation at this 
time.  Although the claimed condition no longer existed, 
there were sclerotic plaques, not affecting hearing, on the 
right tympanic membrane that were likely related to a 
previous perforation.  

Conclusion

In his September 2005 substantive appeal, the Veteran wrote 
that he could not take a job in the Arctic because of his 
service-connected ear condition.  The law provides that 
service-connected disabilities are compensated based on a 
schedule that is based on average industrial impairment.  
38 U.S.C.A. § 1155 (West 2002).  An above average impact on 
a specific job does not warrant a higher rating.  Moreover, 
unappealed decisions of an RO are final and any increase 
would be effective the date the claim for an increase is 
received by VA.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  These arguments do not present a basis for 
compensation under the laws providing veterans' benefits.  

The Veteran feels that his service-connected disability 
warrants a higher rating.  However, the findings of the 
trained medical professionals are substantially more 
probative in determining the extent of the service-connected 
disability and whether it meets any applicable criteria for 
a compensable rating.  In this case, the medical findings 
show, by a clear preponderance of evidence, that the 
tympanic membrane perforations are healed with some residual 
sclerotic plaques or scarring.  There is no competent 
evidence of any current drainage or other associated 
symptomatology that would warrant a compensable evaluation 
under the rating code.  The medical evidence here forms the 
preponderance of evidence and that preponderance of the 
evidence is against the claim.  So, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected perforation of the right tympanic membrane has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability met any applicable criteria for a compensable 
rating.  



Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by 
the Veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Service connection for bilateral hearing loss is denied.  

A compensable rating for a suppurative perforation of the 
right tympanic membrane is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


